In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐2407 
KATRELL B. MORRIS, 
                                                              Applicant, 

                                   v. 

UNITED STATES OF AMERICA, 
                                                            Respondent. 
                      ____________________ 
                                      
                 On Motion for an Order Authorizing  
         the District Court to Entertain a Second or Successive  
                      Motion for Collateral Review 
                      ____________________ 

        SUBMITTED JUNE 9, 2016 — DECIDED JULY 1, 2016 
                   ____________________ 

   Before BAUER, FLAUM, and HAMILTON, Circuit Judges. 
   PER CURIAM. Katrell Morris has filed an application pursu‐
ant  to  28  U.S.C.  § 2244(b)(3),  seeking  authorization  to  file  a 
successive  motion  to  vacate  under  § 2255.  Morris  was  sen‐
tenced as an armed career criminal under 18 U.S.C. § 924(e) 
and  now  wants  to  challenge  his  sentence  under  Johnson  v. 
United States, 135 S. Ct. 2551 (2015), which held that the resid‐
ual  clause  of  the  Armed  Career  Criminal  Act  is  unconstitu‐
2                                                         No. 16‐2407 

tionally vague. The Supreme Court has made Johnson retroac‐
tive. Welch v. United States, 136 S. Ct. 1257 (2016). Morris has 
made a prima facie showing that he may be entitled to relief. 
    Morris proposes to challenge only one of his three predi‐
cate offenses: his conviction for attempted robbery in Illinois, 
720 ILCS 5/8‐4(a), 18‐1(a) (1997). The government points out 
in its response that this court determined in an unpublished 
decision  that  attempted  robbery  is  a  crime  of  violence  (the 
guidelines equivalent to a violent felony) under the elements 
clause of U.S.S.G. § 2L1.2, app. n.1(B)(iii). United States v. Gra‐
nados‐Marin, 83 F. App’x 834, 837 (7th Cir. 2003). But that de‐
cision is nonprecedential. Moreover, to determine whether an 
attempt offense constitutes a violent felony, a court must ex‐
amine how state courts have applied the general attempt stat‐
ute  to  the  particular crime attempted.  James v.  United  States, 
550 U.S.  192,  197,  202–03  (2007);  United  States  v.  Collins,  150 
F.3d 668, 671 (7th Cir. 1998) (“Therefore, we must also look to 
Wisconsin caselaw to see how the Wisconsin courts have in‐
terpreted  the  attempt  statute  in  the  context  of  burglary.”); 
United States v. Davis, 16 F.3d 212, 217–18 (7th Cir. 1994) (“The 
language  of  the  attempt  statute,  standing  alone  does  not 
greatly  advance  our  inquiry… .  An  examination  of  Illinois 
caselaw,  however,  makes  clear  that  a  defendant  must  come 
within  ‘dangerous  proximity  to  success’  to  be  convicted  [of 
attempted  burglary]  under  the  attempt  statute.”).  Granados‐
Marin lacks this analysis. 
    Accordingly,  we  GRANT  Morris’s  application  and 
AUTHORIZE  the  district  court  to  consider  his  claim,  along 
with  the  government’s  defenses.  The  clerk  of  court  will 
TRANSFER  the  papers  to  the  district  court  for  filing  as  a 
§ 2255 action. 
No. 16‐2407                                                                   3

    HAMILTON, Circuit Judge, concurring. The surge in applica‐
tions under 28 U.S.C. § 2244(b)(3) after Johnson v. United States, 
135 S. Ct. 2551 (2015), is raising questions about whether to 
treat as violent felonies prior convictions for attempts to com‐
mit crimes that would, if completed, clearly be violent felonies 
under  the  surviving  elements  clause  of  the  definition  in  18 
U.S.C. § 924(e)(2)(B). I have voted to grant this application be‐
cause I am not yet certain it should be denied. A fair decision 
on  its  merits  requires  more  time  and  attention  than  the  30 
days allowed to us by statute, and an erroneous denial would 
essentially  be  final.  But  I  am  skeptical  about  the  applicant’s 
prospects for relief. A brief explanation of my thinking may 
help the parties  develop the issues in this  and  similar cases 
that will proceed in district courts.1 
      Attempt  requires  intent  to  commit  the  completed  crime 
plus a substantial step toward its completion. We are granting 
Mr.  Morris’s  application  on  the  theory  that  it  is  possible  to 
commit attempted robbery in Illinois without having actually 
used or threatened to use physical force against another per‐
son or his property. See, e.g., People v. Terrell, 459 N.E.2d 1337, 
1341 (Ill. 1984) (defendant takes substantial step toward rob‐
bery when he possesses materials necessary to carry out crime 
at or near the place planned for its commission). The key point 
                                                 
1 Most earlier litigation about attempt offenses under the Armed Career 
Criminal  Act  has  involved  the  residual  clause  that  was  struck  down  in 
Johnson. See James v. United States, 550 U.S. 192, 197 (2007) (attempted bur‐
glary under Florida law was violent felony under residual clause); United 
States v. Collins, 150 F.3d 668, 671 (7th Cir. 1998) (same under Wisconsin 
law); United States v. Davis, 16 F.3d 212 (7th Cir. 1994) (same under Illinois 
law).  Burglary  has  always  posed  challenges under ACCA  because  even 
the completed offense has not qualified as a violent felony under the ele‐
ments clause. 
4                                                         No. 16‐2407 

in this theory is that the substantial step toward the complete 
crime need not itself be a violent step. The argument in favor 
of Morris’s application is that actual, attempted, or threatened 
use  of  physical  force  is  thus  not  an  essential  element  of  the 
attempt crime. See 18 U.S.C. § 924(e)(2)(B). 
    The government has argued in opposing this application 
that  a  conviction  for  attempting  to  commit  a  crime  that,  if 
completed, would be a violent felony should necessarily qual‐
ify as a violent felony under the elements clause of the defini‐
tion.  Even  though  the  substantial  step(s)  may  have  fallen 
short of actual or threatened physical force, the criminal has, 
by definition, attempted to use or threaten physical force be‐
cause he has attempted to commit a crime that would be vio‐
lent  if  completed.  That  position  fits  comfortably  within  the 
language of the elements clause of the definition. It surely fits 
within the intended scope of the Armed Career Criminal Act. 
    Consider, for example, a person who attempts murder by 
constructing an explosive device intended to destroy a federal 
building, or by waiting with a loaded sniper rifle for the in‐
tended  target  of  a  murder  to  come  within  range.  Neither 
crime involves actual use or threats of physical force, but in 
both the criminal intends to use such force and takes substan‐
tial steps toward doing so. That seems to me as if an element 
of the attempt crime is the attempted use of physical force.  
   As for attempted robbery, consider our decision in United 
States v. Muratovic, 719 F.3d 809, 816 (7th Cir. 2013), where the 
conspirators planned to rob a shipment of illegal drug money. 
The  conspirators  planned  the  robbery  carefully,  conducted 
surveillance and collected weapons, duct tape, and disguises, 
but did not actually come to the point of threatening the target 
No. 16‐2407                                                            5

of the robbery with physical force. We had no difficulty find‐
ing a factual basis for the attempt charge. I suspect the Con‐
gress  that  enacted  ACCA  would  have  wanted  the  courts  to 
treat such attempts at violent felonies as violent felonies un‐
der the Act. 
    As a matter of statutory interpretation, an attempt to com‐
mit a crime should be treated as an attempt to carry out acts 
that  satisfy  each  element  of the  completed  crime.  That’s  what  is 
required,  after  all,  to  prove  an  attempt  offense.  If  the  com‐
pleted crime has as an element the actual use, attempted use, 
or threatened use of physical force against the person or prop‐
erty of another, then attempt to commit the crime necessarily 
includes an attempt to use or to threaten use of physical force 
against  the  person  or  property  of  another.  The  alternative 
view would seem to require that we treat as a non‐violent fel‐
ony even a conviction for attempted murder. Imagine the ex‐
plosive device or waiting sniper described above. Even if the 
particular attempt involved firing a shot that missed, the al‐
ternative view would find no violent felony because violence 
is not an element of the attempt crime. 
    Or so at least the government has argued here, though it 
cites  only  non‐precedential  decisions  of  this  and  other  cir‐
cuits. Because of the 30‐day time limit for our decision under 
28 U.S.C.  § 2244(b)(3) and  the  low standard for granting  an 
application based on “a prima facie showing,” I think the best 
course for now, in this and similar cases where application of 
ACCA depends on an attempt conviction, is to grant the ap‐
plication to allow further development of the attempt issue in 
the district courts.